Citation Nr: 1744267	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  10-23 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a higher initial rating for degenerative arthritis and disc herniation of the lumbosacral spine associated with degenerative arthritis of the right knee with right medial collateral ligament subluxation and residual scars, rated as 10 percent disabling prior to February 21, 2014, and as 20 percent disabling as of that date.

2.  Entitlement to an effective date prior to November 10, 2012, for the grant of special monthly compensation (SMC) based on the need for the regular aid and attendance (A&A) of another person.

3.  Entitlement to specially adapted housing or a special home adaptation grant.

4.  Entitlement to automobile or other conveyance and adaptive equipment or for adaptive equipment only.  

5.  Entitlement to service connection for neuropathy of the upper and lower extremities.  

6.  Entitlement to a rating in excess of 10 percent for right knee medial collateral ligament subluxation prior to October 5, 2015, and in excess of 20 percent as of that date.

7.  Entitlement to a rating in excess of 10 percent for right knee degenerative arthritis with limited motion prior to October 5, 2015, and in excess of 40 percent as of that date.

8.  Entitlement to a rating in excess of 10 percent for right superior dorsal knee surgical scar associated with right knee degenerative arthritis with limited motion.

9.  Entitlement to a rating in excess of 10 percent for left knee degenerative arthritis with residual scar.

10.  Entitlement to a rating in excess of 20 percent for left knee instability and patellar subluxation/dislocation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

The Veteran served on active duty from January 1973 to January 1978. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2008, July 2014, September 2015 and January 2016 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2015, this case was before the Board.  The issues of service connection for neuropathy of the upper and lower extremities, increased ratings for the bilateral knees and an earlier effective date for SMC based on A&A were remanded for additional development.  

In March 2017, the Veteran and his wife provided testimony before the undersigned at a Board hearing.  

As to the claims being decided that were remanded in February 2015, sufficient efforts were made to obtain the noted medical records and the requested medical opinion evidence was obtained, and the Board finds the directives have been substantially complied with, and the matters again are before the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issues of entitlement to a higher initial rating for the Veteran's low back disorder, specially adapted housing or a special home adaptation grant, and automobile or other conveyance and adaptive equipment or for adaptive equipment only, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

Finally, the Veteran asserted in his March 2017 testimony that he should have been service-connected for his back disability prior to March 2007.  See hearing transcript, p. 15.  To the extent that he is asserting a claim for an earlier effective date for service connection for his back disability, the issue is not on appeal and the Board does not have jurisdiction over that matter; that claim is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  At the March 2017 Board hearing, the Veteran indicated his intent to withdraw the issues of entitlement to increased ratings for right knee medial collateral ligament subluxation, right knee degenerative arthritis with limited motion, right superior dorsal knee surgical scar, left knee degenerative arthritis with residual scar, and left knee instability and patellar subluxation/dislocation currently on appeal.

2.  Neuropathy of the upper and lower extremities did not manifest in service or in the first post service year; and is not attributable to service.

3.  The appellant filed a claim for SMC based on aid and attendance, which was received by VA on November 4, 2013.

4.  A factual need for aid and attendance has been established from November 10, 2012.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of issues entitlement to increased ratings for right knee medial collateral ligament subluxation, right knee degenerative arthritis with limited motion, right superior dorsal knee surgical scar, left knee degenerative arthritis with residual scar, and left knee instability and patellar subluxation/dislocation by the appellant have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  Neuropathy of the upper and lower extremities, to include as an organic disease of the nervous system, was not incurred in or aggravated during service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

3.  The criteria for an effective date prior to November 10, 2012, for the award of SMC based on aid and attendance have not been met.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.1, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims of Increased Ratings for the Knees (Claims 6-10)

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal with regard to issues 6-10, as reflected in his hearing testimony before the undersigned.  He testified that he was satisfied with the ratings he received for his knees and that he wanted the effect of his knee disorders taken into consideration for the SMC, housing and automobile claims on appeal.  See transcript pp 12, 13.  The Board finds his statement to withdraw these claims to be clear and unequivocal.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to issues 6-10.  Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed.

II.  VCAA

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA's duty to notify was satisfied in a May 2007 letter.  

The Veteran's service treatment records, service personnel records and VA medical records and his VA vocational rehabilitation folder, as well as identified private treatment records are in the file.  Social Security Administration (SSA) disability claim records were requested but SSA reported that while the Veteran was deemed disabled by that agency as of July 1997, related records have been destroyed.  The Veteran has not identified other records that he wished VA to obtain or that he felt would be beneficial to his claims.  

In addition, VA examination has been undertaken relevant to the claim of service connection for upper and lower extremity neuropathy, and the overall examination record provides sufficient information relevant to the downstream issue of the effective date of SMC based on A&A.  Any deficiency in VA's development action is harmless error.  Pratt v. Nicholson, 20 Vet. App. 252 (2006); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive).

In summary, no further action is necessary to fulfill VA's duties to notify and assist.

III.  Service Connection for neuropathy of the upper and lower extremities

      Law

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

For veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including 'other organic diseases of the nervous system', are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 38 C.F.R. §§ 3.307 (a), 3.309(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those disabilities specified as chronic under 38 C.F.R. § 3.309 (a)).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or-symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.FR 3.303(a); Jandreau V. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F.
3d 1331 (Fed. Cir. 2006).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

      Discussion and Analysis

The Veteran contends that he is entitled to service connection for neuropathy of the upper and lower extremities.  This claim fails because the preponderance of the evidence is against a finding of relationship between the disability and service.  

Service treatment records show an episode of treatment in November 1973 for a complaint of right thigh pain and numbness which was thought to be probable meralgia paresthetica.  However, they show no ongoing complaints or treatment for any type of neurological disorder to include numbness and tingling of the extremities, and two subsequent clinical examinations note normal neurological systems and extremities, and no complaints.  A January 1975 Report of Medical Examination was normal as to the upper and lower extremities.  Also the Veteran's April 1977 Report of Medical Examination at separation reflects normal clinical evaluation with regard to neurologic system as well as upper and lower extremities.  He complained of general aches and pains and generalized depressed mood at a sick call in January 1977, but again there were no relevant neurological findings for the legs or arms, and the impression at that time was situational reaction.  

Private treatment records include a diagnosis of polyneuropathy of the lower extremities diagnosed many years after service, by EMG in December 1999.  Also in July 2004 he was diagnosed with carpal tunnel syndrome versus polyneuropathy of the bilateral upper extremities based on EMG.  

VA examination in May 2008 reflects no pathology for a clinical diagnosis of neuropathy of the upper and lower extremities was found.  The examination also showed no evidence of intervertebral disc syndrome or permanent nerve root damage affecting the four extremities.  

Neither VA nor private treatment records suggest any relationship between a current neuropathy of the upper and lower extremities and service.  

VA examination in February 2014 reflects that the relevant diagnosis is peripheral neuropathy of the upper and lower extremities, reported by the Veteran to have begun in 1973.  As to whether it is at least as likely as not (50 percent or greater probability) that the claimed neuropathy of the upper and lower extremities was incurred in or caused by the claimed in-service injury, event or illness, the examiner stated that this question was impossible to answer without speculation.  The examiner commented that no etiology was found, or ever proposed, in the available records.  The examiner stated that MRI and CT results do not show any spinal or foraminal narrowing to explain neuropathy related to back injury.  The examiner reported that the Veteran does not have a diagnosis of diabetes mellitus to explain his neuropathy either.  The examiner stated that EMG in 2003 and 2004 showed upper and lower (respectively) sensorimotor neuropathy but did not (per the available records) point toward a cause.  The examiner reported that no mention was found of a time of onset or earlier diagnosis.

An October 2016 VA medical examination report reflects an opinion rendered by a physician who reviewed the record.  The examining physician found it less likely than not that neuropathy of the upper and lower extremities is related to or had its onset in service, to include the Veteran's November 1973 complaints of right thigh pain and numbness.  The rationale was:

No documentation of problems with symptoms of neuropathy found in medical records until 1999, two decades after separation, when it is found documented by treating physician- symptoms of numbness and pain in upper and lower extremities, and EMG is performed, corroborating polyneuropathy in upper and lower extremities. Later on, further EMG will show radiculopathies in both upper and lower extremities, which will contribute to the symptoms that this veteran currently has, and they are unlikely related to any symptom he could display in service. Although I was unable to find any symptom of pain and numbness in large service medical records reviewed, if this symptoms are documented and were present in service, are very unlikely related to current problem, because there is not documentation or evidence of continuity and chronicity of those.

Considering direct service connection for neuropathy of the upper and lower extremities, the Board finds that post-service evidence is devoid of a showing of manifestations related to neuropathy of the upper and lower extremities following active service until years thereafter.  In fact, treatment and diagnosis for neuropathy of the upper and lower extremities is not shown in the record until 1999.  The Board emphasizes the multi-year gap (more than 2 decades) between discharge from active duty service and evidence of neuropathy of the upper and lower extremities.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for disability can be considered as a factor in resolving claim).  Furthermore, despite the in-service complaints noted in 1973, a chronic condition of neurologic disease was not "noted," identified or diagnosed during service.  Additionally, characteristic manifestations sufficient to identify the disease entity were not identified during service, particularly in light of the negative examinations.  Therefore, the provisions of 38 C.F.R. § 3.303 (b) are not applicable.

The preponderance of the competent evidence is against a finding that the Veteran has neuropathy of the upper and lower extremities due to any event or incident in service.  The Board finds the recent opinion of the VA physician regarding a lack of relationship between service and any neuropathy of the upper and lower extremities to be more probative than the March 2017 statement of Dr. P. because the VA examiner's opinion was fully informed of the pertinent factual premises in regards to the Veteran's neuropathy of the upper and lower extremities, as evidenced in the references to pertinent facts and history contained in the VA report.  The VA physician also provided a fully articulated opinion that was non-equivocal, and which was fully supported by a reasoned analysis.  Ultimately, Dr. P. did not provide a specific opinion as to an actual relationship between neuropathy of the upper and lower extremities and service.

Adequate reasons and bases must be presented if the Board adopts one medical opinion over another.  In this case, the Board finds the VA physician's 2016 opinion is the most thorough and probative evidence on this matter.  As a result, the Board concludes that the preponderance of the competent evidence is clearly against a finding that any current neuropathy of the upper and lower extremities is related to service.  

The Veteran is competent to relate what he has been told by Dr. P.  In this instance, evidence falls short of suggesting a nexus between any current neuropathy of the upper and lower extremities e and an in-service event.  The lay evidence lacks competent reasoning and is accorded little probative weight.  Accordingly, service connection for neuropathy of the upper and lower extremities is not warranted.

In sum, the evidence deemed most probative by the Board (the 2016 VA medical opinion) establishes that service connection for neuropathy of the upper and lower extremities is not warranted.  The evidence establishes that neuropathy of the upper and lower extremities disease was not manifest during service or within one year of separation and there is not credible evidence otherwise linking the condition to service.

V.  Effective date for SMC based on A&A

The Veteran was awarded A&A in a July 2014 rating decision, effective from the date of claim, November 4, 2013.  During the course of the appeal, the effective date was revised to November 10, 2012.  See November 2015 SOC.  The Veteran testified that he believes that the effective date of his award should actually be in August 2007, when his heart disability was rated 100 percent disabling.  See hearing transcript pp 22-23.  

	Law

Entitlement to SMC based on the need for A&A is treated like a claim for increased compensation; it is part and parcel of an increased rating claim.  See Akles v. Derwinski, 1 Vet. App 118, 121 (1991); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within 1 year from such date otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (o)(2).

Although a claimant need not identify the benefit sought "with specificity," see Servello v. Derwinski, 3 Vet. App. 196, 199-200 (1992), some intent on the part of the claimant to seek benefits must be demonstrated.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998).  See also Talbert v. Brown, 7 Vet. App. 352, 356-7 (1995) (noting that while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant).  The United States Court of Appeals for the Federal Circuit has emphasized VA has a duty to fully and sympathetically develop a Veteran's claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This duty requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations," Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to giving a sympathetic reading to all pro se pleadings of record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004). 

Under the law, SMC is payable to a veteran who needs the regular aid and attendance of another person or is considered housebound as a result of his disabilities.  38 U.S.C.A. § 1114 (l) (West 2014); 38 C.F.R. § 3.350 (b) (2016).  A Veteran will be considered to be in need of regular aid and attendance if he is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less; is a patient in a nursing home because of mental or physical incapacity; or establishes a factual need for aid and attendance under 38 C.F.R. § 3.352 (a) (2016). See 38 C.F.R. § 3.351 (b), (c) (2016).

Under 38 C.F.R. § 3.352, elements of dependence include the inability to perform such tasks as dressing and undressing oneself, inability to maintain ordinary cleanliness, the frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.), inability to feed oneself, inability to attend to the wants of nature, or such physical or mental incapacity as necessitates the care or assistance of another person on a regular basis to protect one from hazards or dangers incident to one's daily environment.  38 C.F.R. § 3.352 (a) (2016).

      Discussion and Analysis

The VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, received November 4, 2013, reflects severe intermittent shortness of breath with chest tightness following light activity, and weakness of entire body.  Dizziness and poor balance were noted as due to cardiomyopathy, but he could can walk 5 yards unassisted.  VA treatment records dated in January 2014 showed his knees give out, triggering falls.  He could walk in his home, and occasionally to mailbox.  He had shortness of breath and his wife will steady him in the shower and provided regular assistance with shoes and dressing.  He also needed assistance with standing and sitting, and could only ambulate 10 feet with rolling walker.  Slight foot drag was noted bilaterally.  This was the result of bilateral lower extremity weakness, decreased coordination and decreased balance.

A November 10, 2012, letter from the Veteran's private physician Dr. P. indicates that the Veteran is in need of A&A due to his many medical problems, including but not limited to service-connected heart problems.  It is not in dispute that the requirements of A&A are established in this report.  

The Veteran was found to be entitled to special monthly compensation under 38 U.S.C. 1114, subsection (l) and 38 CFR 3.350(b) on account of being so helpless as to be in need of regular aid and attendance, with entitlement to continue while hospitalized at U.S. government expense, from November 10, 2012.  

To the extent that the Veteran urges in his September 2014 Notice of Disagreement that he first requested A&A for care givers in a telephone contact with a VA social worker in March 2012, the Board finds that an effective date for A&A is not warranted from that date.  This telephone call was not a claim for entitlement for VA compensation and specifically not a claim for A&A.  The Veteran's wife filed an Application for Comprehensive Assistance for Family Caregiver Program, dated March 12, 2012.  Record of a March 20, 2012, phone call with a VA social worker shows that the Veteran's wife applied at that time for a caregiver stipend program.  An assessment at that time notes that the Veteran was not homebound.  No earlier effective date can be assigned based on this argument.

Thus, as the effective date for SMC based on A&A is the earliest date it is factually ascertainable that an increase in disability had occurred within 1 year from the November 2013 claim, or the date of claim.  The proper effective date under the controlling regulatory scenario is November 10, 2012.  Although the Board is grateful for the Veteran's honorable service, and has considered his argument that the effective date should be earlier, the actual claim was filed in November 2013, and the Board can simply discern no basis under the law to grant an effective date earlier than November 10, 2012.  


ORDER

The claim of entitlement to a rating in excess of 10 percent for right knee medial collateral ligament subluxation prior to October 5, 2015, and in excess of 20 percent as of that date is dismissed.  

The claim of entitlement to a rating in excess of 10 percent for right knee degenerative arthritis with limited motion prior to October 5, 2015, and in excess of 40 percent as of that date is dismissed.  

The claim of entitlement to a rating in excess of 10 percent for right superior dorsal knee surgical scar associated with right knee degenerative arthritis with limited motion is dismissed.  

The claim of entitlement to a rating in excess of 10 percent for left knee degenerative arthritis with residual scar is dismissed.  

The claim of entitlement to a rating in excess of 20 percent for left knee instability and patellar subluxation/dislocation is dismissed.  

Service connection for neuropathy of the upper and lower extremities is denied.

An effective date prior to November 10, 2012, for the grant of special monthly compensation based on the need for the regular aid and attendance of another person is denied.


REMAND

In March 2017 testimony before the undersigned, the Veteran stated that his low back disorder is worse than currently rated.  He stated that he was experiencing increased pain as well as bladder and bowel problems.  He also explained that his back symptoms make it hard for him to stand.  

Thus, the Veteran contends that his back symptoms have increased in severity since the most recent VA examination, performed in February 2014.  In light of the Veteran's statements that his disability picture has worsened since his last examination, another examination must be afforded to accurately assess his current level of low back disability.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Moreover, the 

Moreover, the United States Court of Appeals for Veterans Claims (the Court) has recently held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of"  38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The referenced portion of 38 C.F.R. § 4.59 (2016) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The scheduled VA examination must contain adequate information pursuant to Correia.

The issues of specially adapted housing or a special home adaptation grant, and automobile or other conveyance and adaptive equipment or for adaptive equipment only are inextricably intertwined with the issue of a higher rating for the back disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the severity of his degenerative arthritis and disc herniation of the lumbosacral spine associated with degenerative arthritis of the right knee with right medial collateral ligament subluxation and residual scars.  In accordance with Correia, the range of motion and pain levels should be tested actively and passively, in weight-bearing, nonweight-bearing, and after repetitive use.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so. 

a.  The extent of any weakened movement, excess fatigability and incoordination should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

b.  The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.

2.  Thereafter, readjudicate the issues of entitlement to an increased initial rating for the Veteran's low back disability, and entitlement to specially adapted housing or a special home adaptation grant, and automobile or other conveyance and adaptive equipment or for adaptive equipment only disability.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


